Citation Nr: 1047195	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities. 

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for peripheral neuropathy of the 
upper and lower extremities.

The issues have been recharacterized to comport to the medical 
evidence of record.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in San Antonio, Texas, in March 
2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of 
the bilateral upper and lower extremities.  At his March 2010 
hearing the Veteran's representative stated that the Veteran 
would submit additional medical records from 2008 and that he 
would include a waiver of Houston, Texas, RO jurisdiction.  

38 C.F.R. § 20.1304(c) notes that any pertinent evidence 
submitted by the appellant or his representative must be referred 
to the agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit sought 
can be allowed on appeal without such a referral.  

In April 2010 the RO in San Antonio, Texas, received private 
medical treatment records indicating treatment for peripheral 
neuropathy dated throughout 2008.  An April 5, 2010, letter from 
the Veteran's representative accompanied the newly submitted 
private treatment records, however this letter does not indicate 
that the Veteran waived RO consideration of the newly submitted 
pertinent and relevant evidence in first instance.  As the 
Veteran has not specifically waived RO/AMC jurisdiction of the 
newly submitted private treatment records and the RO/AMC has not 
considered this relevant evidence in the first instance, a remand 
pursuant to 38 C.F.R. § 20.1304 is necessary.  

Accordingly, the case is REMANDED for the following action:

The claims should be readjudicated, and the 
RO/AMC must specifically note and discuss the 
newly submitted private medical treatment 
records.  If either of the claims remain 
denied, the RO/AMC should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


